Name: Commission Delegated Regulation (EU) No 624/2014 of 14 February 2014 establishing a derogation from Regulation (EU) No 1290/2013 of the European Parliament and of the Council laying down the rules for participation and dissemination in Ã¢ Horizon 2020 Ã¢  the Framework Programme for Research and Innovation (2014-2020)Ã¢ with regard to the Clean Sky 2 Joint Undertaking Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: research and intellectual property;  environmental policy;  mechanical engineering;  EU institutions and European civil service
 Date Published: nan

 13.6.2014 EN Official Journal of the European Union L 174/14 COMMISSION DELEGATED REGULATION (EU) No 624/2014 of 14 February 2014 establishing a derogation from Regulation (EU) No 1290/2013 of the European Parliament and of the Council laying down the rules for participation and dissemination in Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) with regard to the Clean Sky 2 Joint Undertaking (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1290/2013 of the European Parliament and of the Council of 11 December 2013 laying down the rules for the participation and dissemination in Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Regulation (EC) No 1906/2006 (1), and in particular Article 1(3)(a) thereof, Whereas: (1) Regulation (EU) No 1291/2013 of the European Parliament and of the Council (2) establishes the Framework Programme for Research and Innovation (2014-2020) (Horizon 2020) and provides for the involvement of the Union in public-private partnerships, including in joint undertakings, in key areas where research and innovation can contribute to Union's wider competitiveness goals and help tackle societal challenges. (2) Participation in indirect actions under Horizon 2020 should comply with Regulation (EU) No 1290/2013. However, in order to take into account the specific operating needs of joint undertakings established pursuant to Article 187 of the Treaty in the area of aeronautics, the power to adopt acts in accordance with Article 290 of the Treaty was delegated to the Commission for the duration of Horizon 2020 with a view to allowing funding bodies established under Article 187 of the Treaty in the area of aeronautics to reduce the minimum number of participants. (3) The Clean Sky 2 Joint Undertaking was set up by Council Regulation (EU) No 558/2014 (3) in the area of aeronautics for a period up to 31 December 2024. Its aim is to improve the environmental impact of European aeronautical technologies and secure the future international competitiveness of the European aeronautical industry. (4) Specific operating needs have been identified as regards the rules for participation in Horizon 2020, and in particular the minimum number of participants. Calls for proposals launched by the Joint Undertaking are very specific and targeted, bringing innovative solutions which have to fit into the final demonstrators. In addition, allowing single entities to reply to a call for proposals of the Clean Sky Joint Undertaking has proven very effective in attracting the participation of small and medium-sized enterprises (SMEs) as well as research organisations and universities. (5) To continue to support a wide participation of SMEs as well as research organisations and universities, it is appropriate to provide for a derogation from the minimum number of participants laid down in Article 9(1) of Regulation (EU) No 1290/2013 in order to allow single entities to reply to a call for proposals launched by the Clean Sky 2 Joint Undertaking, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 9(1) of Regulation (EU) No 1290/2013, as regards calls for proposals issued by the Clean Sky 2 Joint Undertaking, the minimum condition shall be the participation of one legal entity established in a Member State or associated country. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 81. (2) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). (3) Council Regulation (EU) No 558/2014 of 6 May 2014 establishing the Clean Sky 2 Joint Undertaking (OJ L 169, 7.6.2014, p. 77).